    Case 5:20-cv-00535-PRL Document 29 Filed 09/21/21 Page 1 of 2 PageID 1534




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        OCALA DIVISION

  AMY LEE BARRETT,

          Plaintiff,

  v.                                                                   Case No: 5:20-cv-535-PRL

  COMMISSIONER OF SOCIAL
  SECURITY,

          Defendant.


                                               ORDER

       This matter is before the Court on the Commissioner’s Unopposed Motion for

Entry of Judgment with Remand in which Defendant seeks to remand this case so that the

Commissioner can take further administrative action. (Doc. 28).

       Pursuant to Title 42, United States Code, §405(g) the Court is empowered to

reverse the decision of the Commissioner with or without remanding the cause for a

rehearing. Shalala v. Schaefer, 113 S. Ct. 2625 (1993). The failure of the ALJ to develop

the record constitutes sufficient grounds for remand. Brissette v. Heckler, 730 F.2d 548 (8th

Cir. 1984), appeal after remand 613 F. Supp. 722 (E.D. Mo. 1985), judgment aff’d in part, rev’d

in part, 784 F.2d 864 (8th Cir. 1986). Where the district court cannot discern the basis for

the Commissioner's decision, a sentence-four remand may be appropriate to allow him to

explain the basis for his decision. Falcon v. Heckler, 732 F.2d 827, 829-30 (11th Cir. 1984)

(holding remand was appropriate to allow the ALJ to explain the basis for the

determination that the claimant's depression did not significantly affect her ability to work

and treating psychologist acknowledged that claimant had improved in response to
      Case 5:20-cv-00535-PRL Document 29 Filed 09/21/21 Page 2 of 2 PageID 1535




treatment and could work in a supportive, noncompetitive, tailor-made work

environment). On remand under sentence four, the ALJ should review the case on a

complete record, including any new material evidence. Diorio v. Heckler, 721 F.2d 726,

729 (11th Cir. 1983) (finding that it was necessary for the ALJ on remand to consider

psychiatric report tendered to Appeals Council); Reeves v. Heckler, 734 F.2d 519, 522 n. 1

(11th Cir. 1984) (holding that the ALJ should consider on remand the need for an

orthopedic evaluation).

        Upon due consideration, the Commissioner’s Motion (Doc. 28) is GRANTED and

this action is REVERSED and REMANDED pursuant to sentence four of 42 U.S.C. §

405(g)1 to the Commissioner for the following reason:

          On remand, the ALJ will instruct the ALJ to: (1) consolidate the claim files and
          associate the evidence from Plaintiff’s December 2019 application for Supplemental
          Security Income (SSI) and her May 2016 applications for disability insurance benefits
          (DIB) and SSI; (2) take any further action to complete the administrative record; (3)
          offer Plaintiff an opportunity for a new hearing; and (4) issue a new decision.

  The Clerk is directed to enter judgment accordingly and close the file.

          DONE and ORDERED in Ocala, Florida on September 21, 2021.




  Copies furnished to:
  Counsel of Record
  Unrepresented Parties




  1 Remand pursuant to sentence four of § 405(g) makes the Plaintiff a prevailing party for
  purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412, and terminates this Court's
  jurisdiction over this matter. Shalala v. Schaefer, 509 U.S. 292 (1993).

                                                  -2-
